Citation Nr: 9908572	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  92-54 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Dissatisfaction with the initial rating assigned following 
the grant of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father 


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active duty from September 1988 through April 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on an appeal from an December 1990 rating decision of 
a Department of Veterans Affairs (VA) Regional Office (RO) in 
which service connection was granted for residuals of a right 
knee injury and assigned a 10 percent evaluation, effective 
from May 31, 1990.  A notice of disagreement was submitted in 
February 1991 and a statement of the case was issued later 
that month.  A substantive appeal was received in April 1991.  
The veteran and his father appeared at a hearing at the RO in 
June 1991.  Pursuant to the decision of the hearing officer, 
by rating decision of August 1991, the RO assigned a 20 
percent evaluation for recurrent medial dislocation of the 
right knee, effective from May 31, 1990.  In addition, a 
temporary total rating was assigned from April 12, 1991, date 
of surgery, through May 31, 1991, under the provisions of 38 
C.F.R. § 4.30.  The 20 percent rating was reinstated 
effective June 1, 1991.

The Board remanded the case in September 1992 for additional 
development of the evidence.

By rating action in November 1994, the RO reduced the 
evaluation for the veteran's right knee disability from 20 
percent to 10 percent disabling, effective from February 1, 
1995. The Board remanded the case in April 1995 for 
additional development of the evidence and noted that in the 
January 1995 presentation, the veteran's representative 
sought to initiate a separate appeal as to the reduction in 
rating of the right knee disability.  The Board concluded 
that a separate notice of disagreement was not required on 
the basis of the holding in AB v. Brown, 6 Vet. App. 35 
(1993).

By rating action in October 1996, the RO reinstated the 20 
percent evaluation for the service connected right knee 
disability, effective from February 1, 1995.  As this 
represents a complete grant of the benefit sought on appeal 
with regard to the issue of entitlement to restoration of 20 
percent evaluation for the right knee disability from 
February 1, 1995, the issue will not be further addressed.

In an October 1997 decision, the Board denied entitlement to 
an extension of a temporary total rating under the provisions 
of 38 C.F.R. § 4.30, beyond May 31, 1991 and remanded the 
increased rating issue for additional development of the 
evidence.  The Board notes that by letter dated in August 
1998, the veteran was notified that his motion for 
reconsideration by the Board of the denial of entitlement to 
an extension of the temporary total rating beyond May 31, 
1991 was denied.

By rating action in July 1998, the RO increased the 
evaluation for recurrent medial dislocation of the right knee 
to 50 percent disabling, effective from May 31, 1990. 


FINDING OF FACT

The veteran's service connected right knee condition, from 
the beginning of the appeal period, is  manifested by 
complaints of pain and clinical findings of limitation of 
active extension to 35 degrees, without evidence of ankylosis 
of the right knee.


CONCLUSION OF LAW

A rating in excess of 50 percent for the veteran's service 
connected right knee condition is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) noted that 
there was a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  
It was also indicated that 8 (1993) stated that 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.

As noted in the introduction, the RO has granted a 50 percent 
evaluation for the service connected right knee disability, 
effective from the date of the initial grant of service 
connection, May 31, 1990.  The right knee disability is rated 
under Diagnostic Codes 5257-5261. The Board points out that a 
50 percent rating under Diagnostic Code 5261 is the highest 
available under that code and the highest available rating 
under any of the codes 5257 through 5261.  A 60 percent 
evaluation under Diagnostic Code 5256 is warranted for 
extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more.  The Board has reviewed the 
entire record, including the clinical findings shown on VA 
examinations.  There is no evidence of record demonstrating 
that the veteran's right knee is ankylosed in flexion at an 
angle of 45 degrees or more (or that it is ankylosed at all), 
as would be necessary for such a rating under that code.  On 
the most recent VA examination in May 1998, the examiner 
expressly stated that ankylosis was not present.

The Board notes, as set forth above, that the 50 percent 
evaluation is the maximum rating Diagnostic Code 5261, so 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1996), is 
not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

The Board has reviewed the entire record and finds that a 50 
percent evaluation under Diagnostic Code 5261 reflects the 
most disabling the right knee has been since the veteran 
filed his claim for service connection, which is the 
beginning of the appeal period.  Thus, the Board has 
concluded that a staged rating is not warranted.  See 
Fenderson v. West, AB v. Brown, supra.




ORDER

Entitlement to a rating in excess of 50 percent for service 
connected right knee disability is denied.




		
                                                      E. M. 
KRENZER
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


